
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.6


SECOND AMENDMENT TO CREDIT AGREEMENT

WIDEOPENWEST FINANCE, LLC,
as Borrower

--------------------------------------------------------------------------------


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent

--------------------------------------------------------------------------------


J.P. MORGAN SECURITIES LLC,
as Second Amendment Lead Arranger

--------------------------------------------------------------------------------





SECOND AMENDMENT TO CREDIT AGREEMENT

        This SECOND AMENDMENT TO CREDIT AGREEMENT (this "Amendment"), dated as
of November 27, 2013, is entered into among WIDEOPENWEST FINANCE, LLC, a
Delaware limited liability company (the "Borrower"), the PARENT GUARANTORS (as
defined in the Credit Agreement referred to below), the SUBSIDIARY GUARANTORS
(as defined in the Credit Agreement referred to below), certain LENDERS (as
defined in the Credit Agreement referred to below) party hereto, CREDIT SUISSE
AG, CAYMAN ISLANDS BRANCH, as administrative agent under the Credit Agreement
referred to below (the "Administrative Agent"), amends that certain Credit
Agreement, dated as of July 17, 2012, as amended by the First Amendment to
Credit Agreement, dated as of April 1, 2013 (the "Existing Credit Agreement";
and the Existing Credit Agreement as modified pursuant to this Amendment, the
"Credit Agreement"), among the Borrower, the Parent Guarantors, the Lenders
party thereto and the Administrative Agent.

RECITALS

        WHEREAS, pursuant to Section 2.19 of the Existing Credit Agreement and
other consents received from Required Lenders, the Borrower will refinance the
outstanding Term B-1 Loans (the "Existing Term B-1 Loans") and, in connection
therewith, the Lenders of Term B-1 Loans party hereto (the "Replacement Term B-1
Lenders") will advance an aggregate principal amount of $425,000,000 (the
"Replacement Term B-1 Loans"), the proceeds of which will be used to repay
outstanding principal of the Existing Term B-1 Loans (such repayment, the "Term
B-1 Loan Refinancing") and for general working capital purposes (it being
understood that the Required Lenders have consented to the increase of the
aggregate principal amount of Replacement Term B-1 Loans to $425,000,000); and

        NOW, THEREFORE, in consideration of the covenants made hereunder, and
other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1.    Definitions.    Except as expressly provided herein, capitalized
terms used in this Amendment shall have the meanings set forth for such terms in
the Credit Agreement.

SECTION 2.    Amendments to Existing Credit Agreement.    

        (a)    Amendments to Section 1.1: Definitions.    Section 1.1 of the
Existing Credit Agreement is hereby amended in the following respects:

i.The definition of "ABR" is hereby amended by deleting "and (d) with respect to
Term Loans only, 2.00%" and replacing it with, "(d) with respect to Term Loans
(except Term B-1 Loans) only, 2.00%, and (e) with respect to Term B-1 Loans
only, 1.75%".

ii.The definition of "Applicable ABR Margin" is hereby amended by deleting the
following:

"(a) with respect to each ABR Loan that is a Term Loan, (i) prior to the First
Amendment Effective Date, 4.00% per annum and (ii) on and after the First
Amendment Effective Date, (A) with respect to each ABR Loan that is a Term B
Loan, (x) if the Senior Secured Leverage Ratio as of the most recent Calculation
Date is greater than 5.00 to 1.00, 3.00% per annum, and (y) if the Senior
Secured Leverage Ratio as of the most recent Calculation Date is less than or
equal to 5.00 to 1.00, 2.75% per annum, and (B) with respect to each ABR Loan
that is a Term B-1 Loan, 2.25% per annum"

and replacing it with the following:

"(a) with respect to each ABR Loan that is a Term Loan, (i) prior to the First
Amendment Effective Date, 4.00% per annum, (ii) on and after the First Amendment
Effective Date, with respect to each ABR Loan that is a Term B Loan, (x) if the
Senior Secured Leverage Ratio as

1

--------------------------------------------------------------------------------



of the most recent Calculation Date is greater than 5.00 to 1.00, 3.00% per
annum, and (y) if the Senior Secured Leverage Ratio as of the most recent
Calculation Date is less than or equal to 5.00 to 1.00, 2.75% per annum,
(iii) on and after the First Amendment Effective Date and before the Second
Amendment Effective Date, with respect to each ABR Loan that is a Term B-1 Loan,
2.25% per annum, and (iv) on and after the Second Amendment Effective Date, with
respect to each ABR Loan that is a Term B-1 Loan, 2.00% per annum".

iii.The definition of "Adjusted LIBO Rate" is hereby amended by deleting "(a)
with respect to Term Loans only, 1.00% per annum" and replacing it with "(a)
(i) with respect to Term Loans only (except Term B-1 Loans), 1.00% per annum and
(ii) with respect to Term B-1 Loans only, 0.75% per annum".

iv.The definition of "Applicable LIBOR Margin" is hereby amended by deleting the
following:

"(a) with respect to each LIBOR Loan that is a Term Loan, (i) prior to the First
Amendment Effective Date, 5.00% per annum, and (ii) on and after the First
Amendment Effective Date, (A) with respect to each LIBOR Loan that is a Term B
Loan, (x) if the Senior Secured Leverage Ratio as of the most recent Calculation
Date is greater than 5.00 to 1.00, 4.00% per annum, and (y) if the Senior
Secured Leverage Ratio as of the most recent Calculation Date is less than or
equal to 5.00 to 1.00, 3.75% per annum and (B) with respect to each LIBOR Loan
that is a Term B-1 Loan, 3.25% per annum,"

and replacing it with the following:

"(a) with respect to each LIBOR Loan that is a Term Loan, (i) prior to the First
Amendment Effective Date, 5.00% per annum, (ii) on and after the First Amendment
Effective Date, with respect to each LIBOR Loan that is a Term B Loan, (x) if
the Senior Secured Leverage Ratio as of the most recent Calculation Date is
greater than 5.00 to 1.00, 4.00% per annum, and (y) if the Senior Secured
Leverage Ratio as of the most recent Calculation Date is less than or equal to
5.00 to 1.00, 3.75% per annum, (iii) on and after the First Amendment Effective
Date and before the Second Amendment Effective Date, with respect to each LIBOR
Loan that is a Term B-1 Loan, 3.25% per annum, and (iv) on and after the Second
Amendment Effective Date, with respect to each LIBOR Loan that is a Term B-1
Loan, 3.00% per annum".

v.The definition of "Incremental Facility Amount" is hereby amended by deleting
"(a) $100,000,000" and replacing it with "(a) $75,000,000".

vi.The definition of "Term B-1 Loan Commitment" is hereby amended by adding the
following sentence at the end of such definition:

"The aggregate amount of the Term B-1 Loan Commitments as of the Second
Amendment Effective Date is $425,000,000."

vii.Adding the following definitions in Section 1.1 of the Existing Credit
Agreement in proper alphabetical order:

        ""Second Amendment" means that certain Second Amendment to Credit
Agreement, dated as of November 27, 2013 by and among the Borrower, the Parent
Guarantors, the Subsidiary Guarantors, Administrative Agent and certain
Lenders."

        ""Second Amendment Effective Date" has the meaning set forth in
Section 5 of the Second Amendment."

        (b)    Amendment to Section 2.20(b): Repricing Protection.    The first
sentence of Section 2.20(b) of the Existing Credit Agreement is hereby amended
by deleting "In the event that, prior to the six-month

2

--------------------------------------------------------------------------------



anniversary of the First Amendment Effective Date" and replacing it with "In the
event that, prior to the twelve-month anniversary of the First Amendment
Effective Date".

SECTION 3.    Replacement Term B-1 Loans.    Each Replacement Term B-1 Lender
hereby commits to advance the amount of Replacement Term B-1 Loans as set forth
opposite its name on Schedule A attached hereto pursuant to the terms and
conditions hereof. The proceeds of the Replacement Term B-1 Loans shall be
applied as set forth above. For the avoidance of doubt, the Lead Arranger and
the Administrative Agent may agree to allow Term Loan Lenders holding Existing
Term B-1 Loans under the Existing Credit Agreement to exchange their Existing
Term B-1 Loans for Replacement Term B-1 Loans under the Credit Agreement on
terms to be determined by the Lead Arranger and the Administrative Agent, and
any such exchange shall reduce the amount of Replacement Term B-1 Loans actually
funded by the Replacement Term B-1 Lenders on a dollar-for-dollar basis. The
Replacement Term B-1 Loans shall constitute Term B-1 Loans under the Credit
Agreement and the other Credit Documents after giving effect to this Amendment
and shall have the same amortization applicable to the Term B-1 Loans
immediately prior to the effectiveness of the Amendment.

SECTION 4.    Joinder to Credit Agreement.    Each Replacement Term B-1 Lender
acknowledges and agrees that, upon the effectiveness of this Amendment, it shall
become a "Term Loan Lender" and a "Lender" under, and for all purposes of, the
Credit Agreement and the other Credit Documents, and shall be subject to and
bound by the terms thereof; and shall perform all the obligations of and shall
have all rights of a Term Loan Lender and a Lender thereunder.

SECTION 5.    Conditions to Effectiveness of this Amendment.    This Amendment
shall become effective when all the conditions set forth in this Section 5 shall
have been satisfied (provided that such conditions are satisfied no later than
November 27, 2013) (the date such conditions are satisfied being the "Second
Amendment Effective Date").

        (a)    Execution of Counterparts.    The Administrative Agent shall have
executed this Amendment, in its capacity as Administrative Agent. The
Replacement Term B-1 Lenders shall have executed this Amendment. The
Administrative Agent and J.P. Morgan Securities LLC, in its capacity as lead
arranger (the "Lead Arranger"), shall have received counterparts of this
Amendment executed by a duly authorized officer of the Borrower, each Parent
Guarantor and each Subsidiary Guarantor.

        (b)    Repayment.    The Borrower shall pay on the Second Amendment
Effective Date all accrued and unpaid interest on the Existing Term B-1 Loans
and any amounts owing under Section 2.20 of the Existing Credit Agreement, if
any, and any other amounts owing with respect to the Existing Term B-1 Loans;
provided that the Borrower shall not be required to pay any amounts accrued and
owing as of the Second Amendment Effective Date pursuant to Section 2.12 of the
Existing Credit Agreement.

        (c)    Legal Opinions.    The Lead Arranger and the Administrative Agent
shall have received the executed legal opinion of Kirkland & Ellis LLP, special
New York counsel to the Credit Parties, (i) dated the Second Amendment Effective
Date, (ii) addressed to the Administrative Agent, the Letter of Credit Issuer
and the Lenders, and (iii) in form and substance reasonably satisfactory to the
Administrative Agent and the Lead Arranger. The Borrower, the other Credit
Parties and the Administrative Agent hereby instruct such counsel to deliver
such legal opinion.

        (d)    Secretary Certificates.    The Administrative Agent shall have
received a certificate of the Borrower, dated the Second Amendment Effective
Date and reasonably acceptable to the Administrative Agent and the Lead
Arranger, in each case with appropriate insertions, executed by the President or
any Vice President and the Secretary or any Assistant Secretary of the Borrower,
and attaching (i) a copy of the resolutions, in form and substance satisfactory
to the Administrative Agent, of the Board of Directors (or similar governing
body) of the Borrower (or a duly authorized committee thereof) authorizing
(x) the execution, delivery and performance of this Amendment and the other
Credit Documents (and any agreements relating thereto) to which it is a party
and (y) in the case of

3

--------------------------------------------------------------------------------



the Borrower, the extensions of credit contemplated hereunder; (ii) true and
complete copies of the certificate of incorporation and by-laws (or equivalent
organizational documents) of the Borrower, (iii) incumbency certificates of the
officers of the Borrower executing this Amendment or any other Credit Documents
to which the Borrower is a party as of the Second Amendment Effective Date and
(iv) to the extent available, a good standing certificate, in each case
certified as of a recent date from the applicable Governmental Authority of the
Borrower's jurisdiction of organization; provided that, in the case of any
Credit Party other than the Borrower, in lieu of the attachments referred to in
clauses (i),(ii) and (iii) of this Section 5(d), such certificate (1) may
certify that.

        (e)    Fees and Expenses.    (i) The Administrative Agent and the Lead
Arranger shall have received all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and the Lead Arranger (including
the reasonable fees, charges and disbursements of outside counsel for the
Administrative Agent and the Lead Arranger) required to be paid to the
Administrative Agent and the Lead Arranger pursuant to the Existing Credit
Agreement and any separate letter agreement relating to the Second Amendment and
for which invoices have been presented, no later than one Business Day prior to
the Second Amendment Effective Date and (ii) the Lead Arranger and Second
Amendment Documentation Agent shall have received all fees due and payable by
the Borrower and otherwise required to be paid pursuant to separate letter
agreements on or before the Second Amendment Effective Date.

        (f)    Representations and Warranties.    

i.As of the Second Amendment Effective Date, the representations and warranties
contained herein, in the Credit Agreement and in the other Credit Documents
shall be true and correct in all material respects on and as of the Second
Amendment Effective Date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date.

ii.With respect to each Credit Party, other than the Borrower, (A) since the
Closing Date, there have been no changes to the certificate of incorporation and
by-laws (or equivalent organizational documents) of such Credit Party, (B) the
resolutions adopted by the Board of Directors (or similar governing body) of
such Credit Party and attached to the secretary's certificate of such Credit
Party delivered on the Closing Date have not been modified, rescinded or amended
and are in full force and effect as of the Second Amendment Effective Date, and
(C) no changes have been made to the incumbency certificate of the officers of
such Credit Party delivered on the Closing Date by such Credit Party.

        (g)    No Default.    As of the Second Amendment Effective Date, no
event shall have occurred and be continuing or would result from the
consummation of the transactions contemplated by this Amendment on the Second
Amendment Effective Date that would constitute an Event of Default or a Default.

        (h)    Solvency.    On the Second Amendment Effective Date, immediately
following the making of the Replacement Term B-1 Loans and after giving effect
to the application of the proceeds of such Loans on the Second Amendment
Effective Date, Holdings on a consolidated basis with its Subsidiaries will be
Solvent.

        (i)    Borrowing Notice.    Prior to the making of the Replacement Term
B-1 Loans, the Administrative Agent and the Lead Arranger shall have received a
Notice of Borrowing (whether in writing or by telephone) meeting the
requirements of Section 2.3 of the Credit Agreement.

4

--------------------------------------------------------------------------------





SECTION 6.    Representations and Warranties.    Each Credit Party represents
and warrants as follows:

        (a)    Status.    Each of each Parent Guarantor, the Borrower and each
Restricted Subsidiary (other than any Immaterial Subsidiary) (a) is a duly
organized and validly existing corporation or other entity in good standing
under the laws of the jurisdiction of its organization and has the corporate or
other organizational power and authority to own its property and assets and to
transact the business in which it is engaged and (b) has duly qualified and is
authorized to do business and is in good standing in all jurisdictions where it
is required to be so qualified or in good standing, except where the failure to
be so qualified could not reasonably be expected to result in a Material Adverse
Effect; provided, however, that each Parent Guarantor, the Borrower and the
Subsidiaries may consummate any transaction permitted under Section 10.3 of the
Credit Agreement.

        (b)    Power and Authority.    Each Credit Party has the corporate or
other organizational power and authority to execute, deliver and carry out the
terms and provisions of the Credit Documents to which it is a party and has
taken all necessary corporate or other organizational action to authorize the
execution, delivery and performance of the Credit Documents to which it is a
party (and, in the case of the Borrower, to borrow hereunder); (b) each Credit
Party has duly executed and delivered each Credit Document to which it is a
party and each such Credit Document constitutes the legal, valid and binding
obligation of such Credit Party enforceable in accordance with its terms, except
as the enforceability thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditors' rights generally and subject to general
principles of equity; and (c) each Credit Party (i) has the corporate or other
organizational power and authority and possesses all franchises, licenses,
permits, authorizations and approvals, in each case from Governmental
Authorities, necessary to enable it to use its corporate name and to own, lease
or otherwise hold its properties and assets and to carry on its business as
presently conducted other than such franchises, licenses, permits,
authorizations and approvals the lack of which, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect
and (ii) is in compliance with all applicable statutes, laws, ordinances, rules,
orders, permits, franchises and regulations of any applicable Governmental
Authority, domestic or foreign (including, without limitation, those related to
Hazardous Materials and substances), except where noncompliance could not
reasonably be expected to have a Material Adverse Effect.

        (c)    Authorization; No Violation.    Neither the execution, delivery
or performance by any Credit Party of this Amendment, the Credit Agreement or
the other Credit Documents to which it is a party nor compliance with the terms
and provisions thereof nor the Term B-1 Loan Refinancing or the other
transactions contemplated by this Amendment will (a) contravene any applicable
provision of any law, statute, rule, regulation, order, writ, injunction or
decree of any court or governmental instrumentality, except where such
contravention could not reasonably be expected to have a Material Adverse
Effect, (b) result in any breach of any of the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of any Parent Guarantor, the Borrower or any of the
Restricted Subsidiaries (other than Liens created under the Credit Documents)
pursuant to, the terms of any indenture (including the Senior Unsecured Notes
Indenture and the Senior Subordinated Notes Indenture), loan agreement, lease
agreement, mortgage, deed of trust, agreement or other material instrument to
which any Parent Guarantor, the Borrower or any of the Restricted Subsidiaries
is a party or by which it or any of its property or assets is bound, except
where such breach or default could not reasonably be expected to have a Material
Adverse Effect or (c) violate any provision of the certificate of incorporation,
by-laws or other constitutional documents of any Parent Guarantor, the Borrower
or any of the Restricted Subsidiaries.

        (d)    Accuracy of Representations and Warranties.    The
representations and warranties of each Credit Party set forth in the Credit
Documents (including, for avoidance of doubt, in the Credit Agreement) are true
and correct in all material respects on and as of the Amendment Effective Date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which

5

--------------------------------------------------------------------------------



case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date.

        (e)    No Default or Event of Default.    As of the Amendment Effective
Date, after giving effect to this Amendment, no Event of Default or a Default
has occurred and is continuing.

SECTION 7.    Validity of Obligations and Liens.    

        (a)    Validity of Obligations.    The Borrower, each Parent Guarantor
and each other Credit Party acknowledges and agrees that, both before and after
giving effect to this Amendment and the Credit Agreement, the Borrower, each
Parent Guarantor and each other Credit Party is, jointly and severally, indebted
to the Lenders and the other Secured Parties for the Obligations, without
defense, counterclaim or offset of any kind and the Borrower, each Parent
Guarantor and each other Credit Party hereby ratifies and reaffirms the
validity, enforceability and binding nature of such Obligations (except as the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditors' rights generally and subject to general principles of
equity).

        (b)    Validity of Guarantees.    Each Parent Guarantor and each other
Guarantor hereby (i) acknowledges and agrees to the terms of this Amendment and
the Credit Agreement and (ii) confirms and agrees that, its guarantee under the
Guarantee Agreement is, and shall continue to be, in full force and effect, and
shall apply to all Obligations and such guarantee is hereby ratified and
confirmed in all respects.

        (c)    Validity of Liens and Credit Documents.    The Borrower, each
Parent Guarantor and each other Credit Party hereby ratifies and reaffirms the
validity and enforceability (except as the enforceability thereof may be limited
by bankruptcy, insolvency or similar laws affecting creditors' rights generally
and subject to general principles of equity) of the Liens and security interests
granted to the Administrative Agent for the benefit of the Secured Parties to
secure any of the Obligations by the Borrower, each Parent Guarantor or any
other Credit Party pursuant to the Credit Documents to which any of the
Borrower, each Parent Guarantor or any other Credit Party is a party and hereby
confirms and agrees that notwithstanding the effectiveness of this Amendment and
the Credit Agreement, and except as expressly amended by this Amendment or
pursuant to the Credit Agreement, each such Credit Document is, and shall
continue to be, in full force and effect and each is hereby ratified and
confirmed in all respects, except that, on and after the effectiveness of this
Amendment and the Credit Agreement, (i) each reference in the Credit Documents
to the "Credit Agreement", "thereunder", "thereof" (and each reference in the
Credit Agreement to this "Agreement", "hereunder" or "hereof") or words of like
import shall mean and be a reference to the Credit Agreement (as amended hereby)
and (ii) all references to "Term B-1 Loans" in the Credit Documents shall be
deemed to be references to the Replacement Term B-1 Loans.

SECTION 8.    Lender Consent and Authorization to Amend Other Credit
Documents.    

        (a)   Each of the Lenders party hereto hereby acknowledges and agrees
that it has received a copy of the Credit Agreement and consents to, and
authorizes the Borrower, each Parent Guarantor, each other Credit Party and the
Administrative Agent to enter into such amendments, restatements, amendment and
restatements, supplements and modifications to the Security Agreement, the
Guarantee and the other Security Documents and Credit Documents as the
Administrative Agent or the Lead Arranger deems reasonably necessary or
desirable in connection with this Amendment.

        (b)   By signing below, each of the Replacement Term B-1 Lenders, in its
capacity as a Lender under the Credit Agreement, hereby irrevocably authorizes
and directs Credit Suisse AG, Cayman Islands Branch to execute the Second
Amendment in its capacity as Administrative Agent.

SECTION 9.    Governing Law.    THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR

6

--------------------------------------------------------------------------------



DISPUTE ARISING UNDER OR RELATED TO THIS AMENDMENT (INCLUDING, WITHOUT
LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE
SUBJECT MATTER HEREOF) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.

SECTION 10.    Execution in Counterparts.    This Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of this Amendment or the Acknowledgement and
Consent hereof by telecopier or electronic image scan transmission (e.g., PDF
via electronic mail) shall be effective as delivery of an original executed
counterpart of this Amendment or such Acknowledgement and Consent.

SECTION 11.    Execution of Amendment.    This Amendment shall be executed by
the Borrower, each Parent Guarantor, each Subsidiary Guarantor, the
Administrative Agent, in its capacity as Administrative Agent under the Existing
Credit Agreement, and each Replacement Term B-1 Lender. Execution of this
Amendment by any Person constitutes the agreement of such Person to (and results
in such Person being bound by) this Amendment and the Credit Agreement.

SECTION 12.    Severability.    Any provision of this Amendment that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 13.    Integration.    This Amendment, the Existing Credit Agreement,
the Credit Agreement, the other Credit Documents and any separate letter
agreements among the Borrower and the Lead Arranger and/or its affiliates
represent the agreement of the Borrower, the Administrative Agent and the
Lenders with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent, the
Lead Arranger or any Lender relative to subject matter hereof not expressly set
forth or referred to herein or in the Existing Credit Agreement, the Credit
Agreement, the other Credit Documents or such other letter agreements.

SECTION 14.    No Novation.    This Amendment shall not extinguish the
obligations for the payment of money outstanding under the Existing Credit
Agreement or discharge or release the priority of any Credit Document or any
other security therefor. Nothing herein contained shall be construed as a
substitution or novation of the obligations outstanding under the Existing
Credit Agreement or the instruments, documents and agreements securing the same,
which shall remain in full force and effect. Nothing in this Amendment shall be
construed as a release or other discharge of the Borrower, each Parent Guarantor
or any other Credit Party from any of its obligations and liabilities under the
Existing Credit Agreement or the other Credit Documents, all of which are
continued on the terms set forth in the Credit Agreement.

SECTION 15.    Waiver of Jury Trial.    Each of the Parent Guarantors, each of
the Subsidiary Guarantors and the Borrower each hereby irrevocably and
unconditionally:

        (a)   submits for itself and its property in any legal action or
proceeding relating to this Amendment, or for recognition and enforcement of any
judgment in respect thereof, to the exclusive jurisdiction of the courts of the
State of New York located in the Borough of Manhattan, New York, New York, the
courts of the United States of America for the Southern District of New York and
appellate courts from any thereof;

        (b)   consents and agrees that any such action or proceeding arising out
of or relating to this Amendment or any other Credit Document may be brought in
any court referred to in paragraph (a) of this Section 15 and waives any
objection that it may now or hereafter have to the laying of venue of

7

--------------------------------------------------------------------------------



any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

        (c)   agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 13.2 of the Credit Agreement or at such other
address of which the Administrative Agent shall have been notified pursuant
thereto;

        (d)   agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law; and

        (e)   waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 15 any special, indirect, exemplary, punitive or consequential
damages.

        Each of the parties hereto agrees that a final judgment in any such
action or proceeding arising out of or relating to this Amendment and brought in
any court referred to in paragraph (a) of this Section 15 shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.

SECTION 16.    Headings.    Section and subsection headings in this Amendment
are included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose or be given any substantive effect.

SECTION 17.    Successors and Assigns.    This Amendment shall be binding upon
and inure to the benefit of the Borrower, each Parent Guarantor and each other
Credit Party party hereto and their respective successors and assigns, and upon
the Administrative Agent and the Lenders and each of their respective successors
and assigns. Neither the Borrower's nor any Parent Guarantor's, nor any other
Credit Parties' rights and obligations hereunder and any interest therein may be
assigned or delegated by the Borrower, each Parent Guarantor or any other Credit
Party without the prior written consent of all Lenders.

[signature pages follow]

8

--------------------------------------------------------------------------------





        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

    BORROWER:
 
 
WIDEOPENWEST FINANCE, LLC
 
 
By:
 
  


--------------------------------------------------------------------------------

        Name:             Title:    
 
 
PARENT GUARANTORS:
 
 
RACECAR ACQUISITION, LLC
 
 
By:
 
  


--------------------------------------------------------------------------------

        Name:             Title:    
 
 
WIDEOPENWEST CLEVELAND, INC.
WIDEOPENWEST ILLINOIS, INC.
WIDEOPENWEST NETWORKS, INC.
WIDEOPENWEST OHIO, INC.
WOW SIGECOM, INC.
WIDEOPENWEST KITE INC.
 
 
By:
 
  


--------------------------------------------------------------------------------

        Name:             Title:    

9

--------------------------------------------------------------------------------




 
 
SUBSIDIARY GRANTORS:
 
 
WIDEOPENWEST CLEVELAND, LLC
WIDEOPENWEST ILLINOIS, LLC
WIDEOPENWEST MICHIGAN, LLC
WIDEOPENWEST NETWORKS, LLC
WIDEOPENWEST OHIO, LLC
SIGECOM, LLC
WIDEOPENWEST CAPITAL CORP.
WIDEOPENWEST MID-MICHIGAN HOLDINGS, LLC
WIDEOPENWEST MID-MICHIGAN, LLC
 
 
By:
 
 


--------------------------------------------------------------------------------

        Name:             Title:    

10

--------------------------------------------------------------------------------



    KITE PARENT CORP.
KNOLOGY, INC.
KNOLOGY BROADBAND, INC.
KNOLOGY OF CENTRAL FLORIDA, INC.
KNOLOGY PROVIDER SOLUTIONS GROUP, INC.
KNOLOGY OF ALABAMA, INC.
KNOLOGY OF AUGUSTA, INC.
KNOLOGY OF CHARLESTON, INC.
KNOLOGY OF COLUMBUS, INC.
KNOLOGY OF FLORIDA, LLC
KNOLOGY OF GEORGIA, INC.
KNOLOGY OF HUNTSVILLE, INC.
KNOLOGY OF KNOXVILLE, INC.
KNOLOGY OF MONTGOMERY, INC.
KNOLOGY OF NASHVILLE, INC.
KNOLOGY OF SOUTH CAROLINA, INC.
KNOLOGY OF SOUTH DAKOTA, INC.
KNOLOGY OF TENNESSEE, INC.
GLOBE TELECOMMUNICATIONS, INC.
ITC GLOBE, INC.
KNOLOGY OF THE VALLEY, INC.
VALLEY TELEPHONE CO., LLC
KNOLOGY OF THE PLAINS, INC.
KNOLOGY COMMUNITY TELEPHONE, INC.
KNOLOGY OF THE BLACK HILLS, LLC
BLACK HILLS FIBER SYSTEMS, INC.
BHFC PUBLISHING, LLC
KNOLOGY TOTAL COMMUNICATIONS, INC.
KNOLOGY OF THE WIREGRASS, INC.
WIREGRASS TELECOM, INC.
COMMUNICATIONS ONE, INC.
KNOLOGY OF KANSAS,INC.
KNOLOGY DATA CENTER SERVICES, INC.
KNOLOGY OF KENTUCKY, INC.
 
 
By:
 
 


--------------------------------------------------------------------------------

        Name:             Title:    

11

--------------------------------------------------------------------------------





    CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent
 
 
By:
 



--------------------------------------------------------------------------------

        Name:
Title:
 
 
By:
 



--------------------------------------------------------------------------------

        Name:
Title:

12

--------------------------------------------------------------------------------



    [                                    ],
as a Replacement Term B-1 Lender
 
 
By:
 



--------------------------------------------------------------------------------

        Name:
Title:

13

--------------------------------------------------------------------------------




SCHEDULE A


REPLACEMENT TERM B-1 LOAN COMMITMENTS


Replacement Term B-1 Lender
  Commitment   Address

JPMMORGAN CHASE BANK, N.A. 

  $ 425,000,000   270 Park Avenue
New York, New York 10017

Total

 
$
425,000,000    

14

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.6



SCHEDULE A
REPLACEMENT TERM B-1 LOAN COMMITMENTS
